Citation Nr: 1032263	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-37 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of prostate 
cancer, to include as a result of in-service exposure to 
herbicides.

2.  Entitlement to an increased rating for right carpal tunnel 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to 
November 1981, August 1985 to August 1989, and July 1990 to May 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  [Due to a change in the location of the Veteran's 
residence, the jurisdiction of his appeal was subsequently 
transferred to the RO in Waco, Texas.]  

The Veteran testified at hearings at the RO before a Decision 
Review Officer (DRO) in October 2008 and before the undersigned 
Acting Veterans Law Judge in May 2010.  Transcripts of both 
hearings have been associated with the claims folder.  At the May 
2010 hearing the Veteran submitted new evidence in the form of a 
report concerning the use of herbicides in Thailand, which 
relates to the issue on appeal.  The Veteran specifically waived 
his right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2009).  

The claim for service connection for residuals of prostate cancer 
is addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

In a statement dated in October 2008, prior to the promulgation 
of a decision in the appeal, the Veteran indicated that he wished 
to withdraw his appeal for an increased rating for his 
service-connected right carpal tunnel syndrome.  
CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran-with regard to the claim for an increased rating for the 
service-connected right carpal tunnel syndrome-have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Here, at the October 2008 DRO hearing, the Veteran submitted a 
letter in which he expressed his desire to withdraw from 
appellate review his claim for an increased rating for his 
service-connected right carpal tunnel syndrome.  Clearly, there 
remains no allegation of errors of fact or law for appellate 
consideration with regard to this issue.  Thus, the Board does 
not have jurisdiction to review the appeal for an increased 
rating for the service-connected right carpal tunnel syndrome, 
and this issue is hereby dismissed.


ORDER

The appeal for an increased rating for right carpal tunnel 
syndrome is dismissed.  


REMAND

In this case, the Veteran's service connection claim on appeal 
has been raised and addressed to include as being related to 
Agent Orange exposure.  The Veteran asserts that he was exposed 
to Agent Orange that was sprayed on or around bases where he was 
stationed in Thailand.  Indeed, a service personnel report 
showing the Veteran's duty assignments confirms that he served in 
Thailand from November 1972 to November 1973.  

In this regard, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam during the Vietnam era will be presumed to 
have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree of 
10 percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a 
Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), 
he or she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as Type 
II diabetes mellitus), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft- tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As previously noted herein, although the Veteran's records 
confirm he served in a foreign country during the Vietnam era, 
they indicate that this foreign service was in Thailand.  
Moreover, the Veteran has not asserted that he was ever within 
the Republic of Vietnam.  Thus, in the absence of evidence that 
the Veteran served in Vietnam, the automatic presumption of 
service connection afforded for certain specific diseases 
associated with exposure to herbicides, specifically Agent 
Orange, is not for application in this case.

In this respect, regarding the Veteran's assertions of Agent 
Orange exposure in Thailand, VA has developed specific procedures 
to determine whether a Veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n), directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the inventory of 
herbicide operations maintained by the Department of Defense 
(DoD) to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should then 
be sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 
6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  The United States 
Court of Appeals for Veterans Claims (Court) has consistently 
held that evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. West, 
12 Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty-to-assist requirement when it failed to 
remand the case for compliance with the evidentiary development 
called for by M21-1).  Thus, the Board concludes that this matter 
must be remanded for compliance with the procedures set forth in 
the VA Adjudication Manual.

In this regard, the RO should first attempt to obtain the 
Veteran's complete service personnel records, to include any 
orders or travel documents, from the appropriate facility.  The 
requests should continue either until the records are obtained or 
until it is reasonably certain that the records do not exist or 
that further efforts to obtain the records would be futile.  All 
efforts to obtain these records should be fully documented, and 
any federal facility should provide a negative response if 
records are not available.

The RO also should request that the Veteran submit information 
pertaining to the approximate dates, location, and nature of his 
alleged exposure.

Once the RO has obtained the information as to the approximate 
dates, location, and nature of the alleged exposure, the agency 
of original jurisdiction should then furnish a request to the 
Agent Orange Mailbox with the Veteran's detailed description of 
exposure to obtain a review of DOD's inventory of herbicide 
operations to determine whether herbicides were used as alleged.  
If the response from the Agent Orange Mailbox inquiry confirms 
that herbicides were used as alleged, the RO should determine 
whether service connection for prostate cancer is otherwise in 
order.  If confirmation is not obtained, then the RO should send 
an inquiry to JSRRC for verification of herbicide exposure from 
non-tactical, commercial use on any location identified by the 
Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another VCAA 
letter, informing of the complete notice and 
duty-to-assist provisions as applicable to 
his service connection claim.  The letter 
should address, in particular, claims for 
service connection based on Agent Orange 
exposure, and the new rulemaking discussed 
herein with procedures to address claims 
based on Agent Orange exposure in Thailand.

The letter should explain the relative roles 
of VA and the Veteran in obtaining evidence 
to support the claim.  The letter should ask 
the Veteran to submit any evidence he has, 
and should inform him that it is ultimately 
his responsibility to see that pertinent 
evidence is received.

2.  Procure copies of records of prostate 
treatment that the Veteran may have received 
at the Tampa VA Medical Center (VAMC) between 
September 2006 and August 2007 and through 
the Central Texas VA Health Care System since 
August 2007.  Associate copies of all such 
available records with the claims folder.  

3.  Obtain the Veteran's complete service 
personnel records, to include any orders or 
travel documents, from the appropriate 
facility.  The requests should continue 
either until the records are obtained or it 
is reasonably certain that the records do not 
exist or that further efforts to obtain the 
records would be futile.  All efforts to 
obtain these records should be fully 
documented, and any federal facility should 
provide a negative response if records are 
not available.

4.  Contact the Veteran and request that he 
submit information pertaining to the 
approximate dates, location, and nature of 
his alleged exposure.

5.  Upon consideration of the evidence 
already of record as well as any additional 
information or evidence received pursuant to 
paragraphs 1-4 of this Remand, furnish a 
request to the Agent Orange Mailbox 
(VAVBAWAS/CO/211/AGENTORANGE) to obtain a 
review of Department of Defense inventory of 
herbicide operations in order to determine 
whether herbicides were used as the Veteran's 
alleges.  If the response from the Agent 
Orange Mailbox inquiry confirms that 
herbicides were used as alleged, then the RO 
should determine whether service connection 
is otherwise in order.  If confirmation is 
not obtained, the RO should then send an 
inquiry to the U.S. Army Joint Services 
Records Research Center (JSRRC) for 
verification of alleged herbicide exposure 
from non-tactical, commercial use on the base 
from the Armed Forces pest Management Board 
(formerly, the Armed Forces Pest Control 
Board).

6.  Thereafter, readjudicate the Veteran's 
claim for service connection for prostate 
cancer, to include as a result of exposure to 
Agent Orange.  If the claim is not granted to 
the Veteran's satisfaction, send him and his 
representative an SSOC that contains notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The Veteran should be given an 
opportunity to respond to the SSOC before 
returning the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


